TABLE OF CONTENTS

Exhibit 10.1

Execution Version

 

 

 

 

CONTRIBUTION AGREEMENT

by and among

SUNCOKE ENERGY PARTNERS, L.P.,

SUNCOKE ENERGY PARTNERS GP LLC,

and

SUN COAL & COKE LLC

Dated as of January 23, 2013

 

 

 

 

 

US 1559907v.11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  TABLE OF CONTENTS      ARTICLE I      DEFINITIONS    Section 1.1  

Definitions

     3      ARTICLE II      TRANSACTIONS PRECEDING AND IMMEDIATELY FOLLOWING THE
OFFERING    Section 2.1  

Transactions Preceding the Offering

     6    Section 2.2  

Structural Contributions and Assumptions of Liabilities

     7    Section 2.3  

Transactions Immediately Following the Offering

     7      EXERCISE OF UNDERWRITERS’ OPTION      ARTICLE IV      MISCELLANEOUS
PROVISIONS    Section 4.1  

Effective Time

     8    Section 4.2  

Further Assurances

     8    Section 4.3  

Headings; References, Interpretation

     9    Section 4.4  

Successors and Assigns

     9    Section 4.5  

No Third Party Rights

     9    Section 4.6  

Counterparts

     9    Section 4.7  

Choice of Law; Submission to Jurisdiction

     9    Section 4.8  

Severability

     10    Section 4.9  

Amendment or Modification

     10    Section 4.10  

Integration

     10    Section 4.11  

Notices

     10    Section 4.12  

Deed; Bill of Sale; Assignment

     10   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Execution Version

CONTRIBUTION AGREEMENT

This CONTRIBUTION AGREEMENT (this “Agreement”), dated as of January 23, 2013 is
made by and among Sun Coal & Coke LLC, a Delaware limited liability company
(“SC&C”), SunCoke Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), and SunCoke Energy Partners GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.” Capitalized terms used herein shall
have the meanings assigned to such terms in Article I.

RECITALS

WHEREAS, SC&C, a wholly-owned subsidiary of SunCoke Energy, Inc., a Delaware
corporation (“SunCoke”), has formed the General Partner under the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), to which it contributed
$1,000.00 in exchange for a 100% membership interest in the General Partner;

WHEREAS, the General Partner and SC&C have formed the Partnership pursuant to
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”) for
the purposes set forth in the Agreement of Limited Partnership of the
Partnership dated July 30, 2012 (the “Initial Partnership Agreement”);

WHEREAS, in connection with the Partnership’s formation, the General Partner
contributed $20.00 and SC&C contributed $980.00 to the Partnership in exchange
for a 2.0% general partner interest (the “GP Interest”) and a 98.0% limited
partner interest (the “Initial LP Interest”), respectively;

WHEREAS, Haverhill Coke Company LLC, a Delaware limited liability company
(“Haverhill”), has formed Haverhill Cogeneration Company LLC, a Delaware limited
liability company (“Haverhill Cogeneration”), pursuant to the Delaware LLC Act,
to which it contributed $1,000.00 in exchange for a 100% membership interest in
Haverhill Cogeneration;

WHEREAS, Middletown Coke Company, LLC, a Delaware limited liability company
(“Middletown”), has formed Middletown Cogeneration Company LLC, a Delaware
limited liability company (“Middletown Cogeneration”), pursuant to the Delaware
LLC Act, to which it contributed $1,000.00 in exchange for a 100% membership
interest in Middletown Cogeneration;

WHEREAS, pursuant hereto (or, with respect to clause 1., the Assumption
Agreement, with respect to clause 2., the Haverhill Collections Agreement, with
respect to clause 3., the Middletown Collections Agreement, with respect to
clause 5., the Partnership Agreement, with respect to clause 6., the Senior
Notes Indenture, with respect to clause 8., the Underwriting Agreement), with
respect to clause 10., the Assumption Agreement, and with respect to clause 11.,
the Assumption Agreement, each of the following will occur at the times
specified hereinafter:

 

  1. Haverhill will assume primary repayment responsibility for repayment of
$80.0 million of SunCoke’s outstanding indebtedness under the SunCoke Credit
Agreement (the “Haverhill Assumed Debt”), and Middletown will assume primary
responsibility for repayment of $145.0 million of SunCoke’s outstanding
indebtedness under the SunCoke Credit Agreement (the “Middletown Assumed Debt);



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  2. Haverhill Cogeneration will contribute to Haverhill its existing accounts
receivable, whether or not invoiced, (the “Haverhill Cogeneration Receivables”)
and Haverhill will contribute to SC&C (a) all amounts received from Haverhill
Cogeneration as Haverhill Cogeneration Receivables and (b) Haverhill’s existing
accounts receivable, whether or not invoiced, (the “Haverhill Receivables,” and
together with the Haverhill Cogeneration Receivables, the “Haverhill Group
Receivables”);

 

  3. Middletown Cogeneration will contribute to Middletown its existing accounts
receivable, whether or not invoiced, (the “Middletown Cogeneration Receivables”)
and Middletown will contribute to SC&C (a) all amounts received from Middletown
Cogeneration as Middletown Cogeneration Receivables and (b) Middletown’s
existing accounts receivable, whether or not invoiced, (the “Middletown
Receivables,” and together with the Middletown Cogeneration Receivables, the
“Middletown Group Receivables”);

 

  4. SC&C will contribute a 50.71% limited liability company interest in
Haverhill and a 48.65% limited liability company interest in Middletown to the
Partnership;

 

  5. SC&C’s limited partner interest in the Partnership will be restated as
184,697 Common Units, 15,709,697 Subordinated Units and the right to receive the
Deferred Issuance and Distribution, and the General Partner’s interest in the
Partnership will be restated as a 2.0% general partner interest and Incentive
Distribution Rights;

 

  6. The Partnership will borrow $150.0 million (the “MLP Debt Proceeds”) from
third party creditors in connection with an offering of senior notes (the “MLP
Debt”);

 

  7. The Partnership will enter into the MLP Credit Agreement;

 

  8. The Partnership will issue 13,500,000 Common Units to public investors,
through the Underwriters, in exchange for cash in the amount of $256.5 million
(the “IPO Proceeds”) and will grant the Underwriters the Underwriters’ Option;

 

  9. The Partnership will contribute $168 million to Haverhill and $170 million
to Middletown to, among other things, permit Haverhill to repay the Haverhill
Assumed Debt and permit Middletown to repay the Middletown Assumed Debt;

 

  10. Haverhill will pay off the Haverhill Assumed Debt and waive any right to
repayment in connection therewith;

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  11. Middletown will pay off the Middletown Assumed Debt and waive any right to
repayment in connection therewith;

 

  12. The Partnership will make a cash distribution of $33.1 million to SC&C, to
be funded in a manner traceable to the MLP Debt Proceeds, and in part as a
reimbursement of pre-formation capital expenditures incurred with respect to the
assets of Haverhill and Haverhill Cogeneration (the “Haverhill Pre-Formation
Capex”) and pre-formation capital expenditures incurred with respect to the
assets of Middletown and Middletown Cogeneration (the “Middletown Pre-Formation
Capex”); and

 

  13. The Partnership will (i) pay all transaction fees and expenses associated
with the MLP Financing Transactions and (ii) reimburse SC&C and SunCoke for all
expenses and expenditures incurred as a result of the Partnership becoming a
publicly traded entity;

WHEREAS, if the Underwriters’ Option is exercised, each of the matters provided
in Article III will occur as set forth therein; and

WHEREAS, members or partners of the Parties have taken all partnership and
limited liability company action, as the case may be, required to be taken to
approve the transactions contemplated by this Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions

The following defined terms will have the meanings given below:

“Agreement” has the meaning set forth in the opening paragraph of this
Agreement.

“Assumption Agreement” means the Assumption Agreement effective as of the
Closing Date, by and among Haverhill, Middletown and SunCoke.

“Assumption Parties” has the meaning set forth in the Recitals of this
Agreement.

“Closing Date” has the meaning assigned to such term in the Partnership
Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit” has the meaning assigned to such term in the Partnership
Agreement.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Deferred Issuance and Distribution” has the meaning assigned to such term in
the Partnership Agreement.

“Delaware LLC Act” has the meaning set forth in the Recitals of this Agreement.

“Delaware LP Act” has the meaning set forth in the Recitals of this Agreement.

“General Partner” has the meaning set forth in the opening paragraph of this
Agreement.

“GP Interest” has the meaning set forth in the Recitals of this Agreement.

“Haverhill” has the meaning set forth in the Recitals of this Agreement.

“Haverhill Assumed Debt” has the meaning set forth in the Recitals of this
Agreement.

“Haverhill Cogeneration” has the meaning set forth in the Recitals of this
Agreement.

“Haverhill Cogeneration Receivables” has the meaning set forth in the Recitals
of this Agreement.

“Haverhill Collections Agreement” means the Collections Agreement dated
January 23, 2013, by and among SC&C, Haverhill and Haverhill Cogeneration.

“Haverhill Group Receivables” has the meaning set forth in the Recitals of this
Agreement.

“Haverhill Pre-Formation Capex” has the meaning set forth in the Recitals of
this Agreement.

“Haverhill Receivables” has the meaning set forth in the Recitals of this
Agreement.

“Incentive Distribution Rights” has the meaning assigned to such term in the
Partnership Agreement.

“Initial LP Interest” has the meaning set forth in the Recitals of this
Agreement.

“Initial Partnership Agreement” has the meaning set forth in the Recitals of
this Agreement.

“IPO Proceeds” has the meaning set forth in the Recitals to this Agreement.

“Middletown” has the meaning set forth in the Recitals of this Agreement.

“Middletown Assumed Debt” has the meaning set forth in the Recitals of this
Agreement.

“Middletown Cogeneration” has the meaning set forth in the Recitals of this
Agreement.

“Middletown Cogeneration Receivables” has the meaning set forth in the Recitals
of this Agreement.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Middletown Collections Agreement” means the Collections Agreement dated
January 23, 2013, by and among SC&C, Middletown and Middletown Cogeneration.

“Middletown Group Receivables” has the meaning set forth in the Recitals of this
Agreement.

“Middletown Pre-Formation Capex” has the meaning set forth in the Recitals of
this Agreement.

“Middletown Receivables” has the meaning set forth in the Recitals of this
Agreement.

“MLP Credit Agreement” means the credit agreement to be entered into by and
among the Partnership, Haverhill, Haverhill Cogeneration, Middletown, Middletown
Cogeneration, as borrowers, J.P. Morgan Chase Bank, N.A., as administrative
agent, and the lenders party thereto, in substantially the form attached as
Exhibit 10.5 to the Registration Statement.

“MLP Debt” has the meaning set forth in the Recitals to this Agreement.

“MLP Financing Transactions” means the MLP Credit Agreement and the MLP Debt.

“Offering” means the initial public offering of the Partnership’s Common Units.

“Omnibus Agreement” means the omnibus agreement to be entered into between
SunCoke, the Partnership and the General Partner, substantially in the form
attached as Exhibit 10.2 to the Registration Statement.

“Option Units” has the meaning set forth in the Underwriting Agreement.

“Party” or “Parties” has the meaning set forth in the opening paragraph of this
Agreement.

“Partnership” has the meaning set forth in the opening paragraph of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, substantially in the form attached as
Appendix C to the Registration Statement.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-183162), as amended.

“SC&C” has the meaning set forth in the opening paragraph of this Agreement.

“Senior Notes Indenture” means the indenture to be entered into between the
Partnership, SunCoke Energy Partners Finance Corp., the guarantors party
thereto, and The Bank of New York Mellon Trust Company, N.A., in substantially
the form attached as Exhibit 4.1 to the Registration Statement.

“Subordinated Unit” has the meaning assigned to such term in the Partnership
Agreement.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“SunCoke” has the meaning set forth in the Recitals of this Agreement.

“SunCoke Credit Agreement” means the Credit Agreement by and among SunCoke, as
borrower, the lenders party thereto from time to time, The Royal Bank of
Scotland PLC and Keybank National Association, as revolving facility
co-documentation agents, Bank of America, N.A., as revolving facility
syndication agent and term loan facility documentation agent, Credit Suisse
Securities (USA) LLC, as term loan syndication agent, J.P. Morgan Securities
LLC, Credit Suisse Securities (USA) LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners for the term
loan facility, J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as joint lead arrangers and joint bookrunners for the
revolving facility, and J.P. Morgan Chase Bank, N.A., as administrative agent,
dated as of July 26, 2011, as may be amended, supplemented or restated from time
to time.

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

“Underwriting Agreement” means the underwriting agreement to be entered into by
and among the Partnership, the General Partner, SC&C, SunCoke and the
underwriting syndicate listed therein, in substantially the form attached as
Exhibit 1.1 to the Registration Statement.

“Underwriters’ Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

ARTICLE II

TRANSACTIONS PRECEDING AND IMMEDIATELY FOLLOWING THE OFFERING

Section 2.1 Transactions Preceding the Offering.

The parties acknowledge and agree that the following actions have occurred or
will have occurred prior to the Closing Date:

(a) Haverhill has assumed primary responsibility for repayment of the Haverhill
Assumed Debt, and Middletown has assumed primary responsibility for repayment of
the Middletown Assumed Debt.

(b) Haverhill Cogeneration has transferred, conveyed and assigned to Haverhill
the Haverhill Cogeneration Receivables, Haverhill has transferred, conveyed and
assigned to SC&C the Haverhill Group Receivables, Middletown Cogeneration has
transferred, conveyed and assigned to Middletown the Middletown Cogeneration
Receivables and Middletown has transferred, conveyed and assigned to SC&C the
Middletown Group Receivables, in each case as a distribution with respect to the
beneficial interest SC&C owns (directly or indirectly) in the outstanding
membership interests in each of Haverhill Cogeneration, Haverhill, Middletown
Cogeneration and Middletown.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.2 Structural Contributions and Assumptions of Liabilities.

The parties acknowledge and agree that the following actions will hereby occur
effective immediately prior to the closing of the Offering:

(a) SC&C hereby grants, contributes, bargains, transfers, conveys, sets over,
delivers and assigns to the Partnership, and the Partnership hereby accepts such
transfer, conveyance and assignment, of a 50.71% limited liability company
interest in Haverhill and a 48.66% limited liability company interest in
Middletown, as a contribution with respect to the beneficial interest SC&C
(directly and indirectly) owns in the outstanding partner interests in the
Partnership, and in exchange for such transfer, conveyance and assignment,
SC&C’s limited partner interest in the Partnership is restated as 184,697 Common
Units, 15,709,697 Subordinated Units and the right to receive the Deferred
Issuance and Distribution, and the General Partner’s interest in the Partnership
is restated as a 2.0% general partner interest and Incentive Distribution
Rights;

(b) The Parties acknowledge that, in connection with the Offering, the public,
through the Underwriters, has made a capital contribution to the Partnership of
$256.5 million in cash in exchange for 13,500,000 Common Units representing a
43.0% limited partner interest in the Partnership.

(c) The Parties acknowledge (i) the payment by the Partnership, in connection
with the Closing, of transaction expenses in the amount of approximately $29.4
million (including underwriting discounts and a structuring fee) and (ii) the
distribution by the Partnership of approximately $33.1 million to SC&C, in part
as a reimbursement of qualified capital expenditures.

(d) The Partnership hereby distributes $20.00 to the General Partner and $980.00
to SC&C, as a refund of the initial capital contributions by each such party to
the Partnership, along with 2.0% and 98.0%, respectively, of any interest or
other profit that resulted from the investment or other use of the initial
capital contributions.

Section 2.3 Transactions Immediately Following the Offering.

The parties acknowledge and agree that the following actions will hereby occur
in the following order effective immediately following the closing of the
Offering:

(a) The Partnership contributes $88.0 million of the IPO Proceeds to Haverhill
and $25.0 million of the IPO Proceeds to Middletown to be used for environmental
remediation costs, to pay sales discounts related to certain tax credits, and
for working capital purposes, in exchange the Partnership’s interest in each of
Haverhill and Middletown is restated as a 65% membership interest.

(b) Haverhill pays off the Haverhill Assumed Debt and waives any right to
repayment in connection therewith.

(c) Middletown pays off the Middletown Assumed Debt and waives any right to
repayment in connection therewith.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) The Partnership makes a cash distribution of $33.1 million to SC&C, in a
manner traceable to the MLP Debt, and in part as a reimbursement of the
Haverhill Pre-Formation Capex and the Middletown Pre-Formation Capex.

(e) SC&C and the General Partner shall amend and restate the Initial Partnership
Agreement by executing the Partnership Agreement in substantially the form
included as Appendix C to the Registration Statement, with such changes as the
General Partner and SC&C may agree.

(f) SunCoke, the Partnership and the General Partner shall execute the Omnibus
Agreement, in substantially the form attached as Exhibit 10.2 to the
Registration Statement, with such changes as such parties may agree, pursuant to
which such parties shall agree to certain matters with respect to, among other
things, intellectual property, indemnification, customer contracts, business
opportunities, rights of first offer, reimbursement for certain fees and
expenses related to the MLP Financing Transactions, and allocation and
reimbursement of certain expenses (including, but not limited to, expenses
related to the Partnership becoming a publicly traded entity), as provided
therein.

ARTICLE III

EXERCISE OF UNDERWRITERS’ OPTION

Section 3.1 If the Underwriters’ Option is exercised in part or in full, the
Underwriters will contribute additional cash to the Partnership in exchange for
the Option Units on the basis of the price per Common Unit set forth in the
Underwriting Agreement, and any such proceeds will be paid by the Partnership to
SC&C as a special distribution. To the extent that the Underwriters’ Option is
not exercised, then upon the expiration of the Underwriters’ Option, the
Partnership will issue to SC&C a number of Common Units equal to the unexercised
portion of the Underwriters’ Option.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Effective Time

Notwithstanding anything contained in this Agreement to the contrary, the
provisions of Article II and Section 4.2 shall not be binding or have any effect
until each of the Partnership and SC&C executes the Underwriting Agreement, at
which time all such provisions shall be effective and operative without further
action by any Party.

Section 4.2 Further Assurances

From time to time, and without any further consideration, the Parties agree to
execute, acknowledge and deliver all such additional deeds, assignments, bills
of sale, conveyances, instruments, notices, releases, acquittances and other
documents, and to do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate (a) more fully to assure that
the applicable Parties own all of the properties, rights, titles, interests,
estates, remedies, powers and privileges granted by this Agreement or which are
intended to be so granted, (b) more fully and effectively to vest in the
applicable Parties and their respective successors and assigns beneficial and
record title to the interests contributed and assigned by this Agreement or
intended to be so contributed and assigned and (c) more fully and effectively to
carry out the purposes and intent of this Agreement.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.3 Headings; References, Interpretation

All Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof. The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole. All references herein to Articles and Sections shall, unless the context
requires a different construction, be deemed to be references to the Articles
and Sections of this Agreement. All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 4.4 Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

Section 4.5 No Third Party Rights

The provisions of this Agreement are intended to bind the Parties as to each
other and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights or remedies, and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement.

Section 4.6 Counterparts

This Agreement may be executed in any number of counterparts with the same
effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument. The delivery of an executed counterpart copy of this Agreement by
facsimile or electronic transmission in PDF format shall be deemed to be the
equivalent of delivery of the originally executed copy thereof.

Section 4.7 Choice of Law; Submission to Jurisdiction

This Agreement shall be subject to and governed by the laws of the State of New
York, excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.
Each Party hereby submits to the jurisdiction of the state and federal courts in
the State of New York and to venue in New York, New York.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.8 Severability

If any of the provisions of this Agreement are held by any court of competent
jurisdiction to contravene, or to be invalid under, the laws of any political
body having jurisdiction over the subject matter hereof, such contravention or
invalidity shall not invalidate the entire Agreement. Instead, this Agreement
shall be construed as if it did not contain the particular provisions or
provisions held to be invalid and an equitable adjustment shall be made and
necessary provision added so as to give effect to the intention of the Parties
as expressed in this Agreement at the time of execution of this Agreement.

Section 4.9 Amendment or Modification

This Agreement may be amended or modified from time to time only by the written
agreement of all the Parties. Each such instrument shall be reduced to writing
and shall be designated on its face as an amendment to this Agreement.

Section 4.10 Integration

This Agreement and the instruments referenced herein supersede all previous
understandings or agreements among the Parties, whether oral or written, with
respect to the subject matter of this Agreement and such instruments. This
Agreement and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof. No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.

Section 4.11 Notices

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed effectively given (a) upon personal delivery,
(b) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All notices and other communications shall be addressed
to the Parties at their respective addresses set forth in, or determined in
accordance with the applicable provision of, the Partnership Agreement.

Section 4.12 Deed; Bill of Sale; Assignment

To the extent required and permitted by applicable law, this Agreement shall
also constitute a “deed,” “bill of sale” or “assignment” of the assets and
interests referenced herein.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

SUNCOKE ENERGY PARTNERS, L.P. By:  

SunCoke Energy Partners GP LLC,

 

its general partner

 

  By:   /s/ Michael J. Thomson     Name:  

Michael J. Thomson

    Title:  

President and Chief Operating

Officer

 

SUNCOKE ENERGY PARTNERS GP LLC   By:  

/s/ Michael J. Thomson

    Name:  

Michael J. Thomson

    Title:  

President and Chief Operating

Officer

 

SUN COAL & COKE LLC   By:  

/s/ Michael J. Thomson

    Name:  

Michael J. Thomson

    Title:  

President

 

 

 

SIGNATURE PAGE

CONTRIBUTION AGREEMENT